       Case 1:20-cv-01321-CRC Document 6-5 Filed 05/18/20 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                               CASE NO. _______________



D.A.M. et al:

                     Petitioners,

v.

WILLIAM BARR, Attorney General
of the United States of America; and
CHAD WOLF, Acting Secretary,
Department of Homeland Security,

                     Respondents.




                      DECLARATION OF SHALYN FLUHARTY
          Case 1:20-cv-01321-CRC Document 6-5 Filed 05/18/20 Page 2 of 10




                           DECLARATION OF SHALYN FLUHARTY


          I, Shalyn Fluharty, hereby declare under penalty of perjury as prescribed in 28 U.S.C.

§ 1746:

          1.     The facts contained in this declaration are based on my personal knowledge and I

can testify competently to them if called upon to do so. I submit this sworn declaration in support

of Plaintiffs’ Motion for Temporary Restraining Order.

          2.     I direct Proyecto Dilley, formerly known as the Dilley Pro Bono Project, in

Dilley, Texas, and have done so since December 2016. In this capacity, I supervise a small team

of attorneys and full-time paralegals, and a rotating group of volunteers. I have been practicing

law since 2010. My practice has focused on representing detained unaccompanied immigrant

children and detained immigrant families before the Executive Office of Immigration Review

and the Department of Homeland Security.

          3.     Proyecto Dilley provides pro bono legal services on behalf of detained mothers

and their children at the South Texas Family Residential Center in Dilley, Texas (“Dilley” or

“STFRC”). The overwhelming majority of families who are detained in Dilley fled persecution

and torture in their countries of origin and seek asylum and related protection in the United

States. During my time with Proyecto Dilley, the project has represented over 40,000 families.

Based on this experience, I am familiar with the conditions of detention at STFRC, the

experiences of medical treatment—or lack of treatment—reported by my clients and revealed in

medical records, and the removal process, generally. Although deported families were at risk of

harm in the removal process prior to the COVID-19 pandemic, the risk of harm is now greatly

exacerbated.




                                                   1
        Case 1:20-cv-01321-CRC Document 6-5 Filed 05/18/20 Page 3 of 10




       4.       Section 7.4 of the Immigration and Customs Enforcement (“ICE”) Family

Residential Standards require that ICE ensure the safe release of individuals who are processed

for removal from the United States, transferred to another facility, or released into the

community. Among other things, the standard directs ICE to confirm that a family’s case

information is accurate and up-to-date prior to release; to provide families and their

representative-of-record with notice of release before it occurs; to ensure transportation providers

have accurate and complete records on each family; to ensure safe transfer, particularly for

individuals with special health care concerns; and to ensure transferred families have access to

funds, valuables, and other property upon transfer. ICE Family Residential Standards, § 7.4(II)

(relevant section is attached hereto as Exhibit “A”).

       5.       The Flores Settlement Agreement also requires ICE to protect the safety of

children class members, and to provide notice to counsel prior to a child’s transfer.

See Stipulated Settlement Agreement ¶¶ 12, 27, Flores v. Reno, No. CV-85-4544-RJK(Px) (C.D.

Cal. Jan. 17, 1997).     In my experience, ICE regularly fails to comply with all of these

requirements.

       6.       Proyecto Dilley represents the Petitioners in this action in their immigration

proceedings.     Petitioners are mothers and minor children. Numerous Petitioners have

documented and severe medical conditions. Some of the medical conditions of the minor

children include asthma, heart murmurs, anemia, high blood pressure, tachycardia, fainting,

uncontrolled gastritis, and respiratory illness that has required hospitalization. Some of the

medical conditions of the mothers include asthma, anemia, high blood pressure, tachycardia,

thyroiditis, liver disease, diabetes, undiagnosed chest pain, undiagnosed kidney problems,




                                                 2
        Case 1:20-cv-01321-CRC Document 6-5 Filed 05/18/20 Page 4 of 10




seizure disorder, numbness in the extremities, and a tumor at the base of the skull. There are also

Petitioners in recovery who recently survived surgery, a heart attack, and a stroke.

       7.      ICE consistently proceeds with the removal of an individual despite documented

concerns that removal in and of itself will place the individual at risk of harm, if not death.

       8.      ICE and the ICE Health Services Corps work together to medically “clear”

individuals for travel, in advance of their removal from the United States. I have personal

knowledge of many families who were purportedly cleared for travel, when according to outside

independent medical providers, they should not have been. On April 17, 2020, two mothers

represented by Proyecto Dilley were transported for emergency medical care during the removal

process while on a layover before their final removal flight. One of the mothers became

unconscious during the initial flight, and the other lost lucidity due to symptoms of COVID-19

and severe fever. ICE was aware of the severity of each mother’s medical condition prior to

their departure from STFRC for removal, and even took one of the mothers directly from the

medical unit at STFRC to the San Antonio airport. Both mothers were tested for COVID-19 by

independent outside medical providers while receiving emergency medical treatment when the

airlines refused their further travel. To my knowledge, the coronavirus test results were never

shared with either family, and ICE successfully proceeded with the removal of one of the two

families days after the mother was hospitalized.

       9.      Proyecto Dilley represented another mother who survived three heart attacks prior

to her journey to the United States. Each heart attack lead to extended hospitalization, and on

one occasion, the mother was pronounced dead before being revived. Prior to her detention at

STFRC, medical professionals advised the mother that air travel would place her at immediate

risk of death and was prohibited. While detained at STFRC, the mother experienced ongoing



                                                   3
        Case 1:20-cv-01321-CRC Document 6-5 Filed 05/18/20 Page 5 of 10




signs of a fourth impending heart attack, including: stabbing chest pains, left-sided neck pain, a

feeling of a heavy or swollen heart, rapid heart rate, loss of vision, dizziness, headaches, and loss

of feeling in her hands, feet and lips. The mother also lost consciousness numerous times while

detained at STFRC and was transported to the hospital.            Despite ongoing advocacy from

Proyecto Dilley, ICE removed the mother in January 2020.

       10.     Proyecto Dilley regularly requests medical records on behalf of detained families,

and regularly sees requests for records ignored or delayed. Even requests made by detained

individuals for their own medical records are routinely denied. Proyecto Dilley’s medical record

requests are always time sensitive, and the government’s failure to provide them prejudices

Proyecto Dilley’s ability to advocate on behalf of a client. Medical records provide critical

evidence to support asylum claims, allegations of medical neglect, and requests for release from

detention. The failure to promptly provide medical records also conflicts with the Family

Residential Standards and Texas state law. See 52 Tex. Admin. Code § 165.2. Without prompt

access to medical records, Proyecto Dilley is unable to effectively consult with independent

medical experts regarding whether an individual is safe to fly.

       11.     For single mothers traveling with children, the few protections ICE is required to

provide are necessary to protect a family’s safety in the removal process. Unfortunately, ICE

regularly fails to provide the protections promised by its own standards. I am aware of numerous

cases in which ICE removed—or attempted to remove—a family absent up-to-date case

information, without the family’s medication and/or without the family’s personal property.

       12.     As recently as April 29, 2020, a mother represented by Proyecto Dilley was

transported to an airplane for removal. When the mother arrived at the plane for removal, she

was visibly unwell. Upon inquiry, the airline provider learned that the mother had been deprived



                                                 4
        Case 1:20-cv-01321-CRC Document 6-5 Filed 05/18/20 Page 6 of 10




of her blood pressure medication for the entire day, and the facility failed to provide the mother

with any medication upon release. As a result, ICE was unable to proceed with removal as

planned.

        13.    ICE does not provide families or their attorneys of record with notice that a family

will be removed prior to their deportation. Instead, ICE regularly informs families at around

8:00 p.m. that they will be processed for release from the facility immediately and placed on a

removal flight the following morning at around 6:00 a.m. Families are required to immediately

pack up their belongings and move to a staging area within STFRC, where they wait for hours

overnight before being transported to the airport.

        14.    One exception to ICE’s failure to provide families and their attorneys of record

with advance notice of removal exists for Salvadoran citizens; ICE regularly provides Proyecto

Dilley with notice that a family will be removed to El Salvador 24 hours before removal occurs

as required by the Orantes Injunction. See Orantes-Hernandez v. Gonzalez, 504 F. Supp. 2d 825

(C.D. Cal. 2007). On May 18, 2020 at 9:55 a.m. ICE provided Proyecto Dilley with written

notification that 28 individuals will be removed from STFRC to El Salvador tomorrow, May 19,

2020 at 10:00 a.m. All 28 of these individuals are Petitioners who seek emergency relief in this

case.

        15.    ICE’s failure to provide families and their attorneys of record with notice in

advance of their removal eliminates a family’s ability to safely plan for their return to their home

country. Deportation flights typically land in large cities that are many hours away from where a

family previously resided. Many Proyecto Dilley clients report they live in rural areas, up

mountains where cars cannot travel. When families are informed they are being removed for the

first time late in the evening when the removal process has already formally begun, they do not



                                                 5
        Case 1:20-cv-01321-CRC Document 6-5 Filed 05/18/20 Page 7 of 10




have the opportunity to communicate with their family members and loved ones to advise them

of their return and to coordinate the details of their travel upon arrival. Families are also

generally unable to communicate with their attorney after they are advised of their deportation.

       16.     Many families arrive to STFRC without any money. Other families arrive with

some money, or have family members or friends who deposit money into their commissary

account while they are detained. When an individual is processed for release, if they have

money in their commissary account, it should be returned to them when the leave the facility. I

have represented numerous families who—upon release from the facility—were not provided

with the money in their commissary account or other personal possessions that were confiscated

when they were taken into government custody. In particular, many clients report having their

cell phone confiscated and not returned. Failure to provide families with their personal

possessions, medication, and money places them in a dangerous and precarious situation upon

arrival in their country of origin. Without access to money, families are unable to purchase food

or tickets for travel back to their homes.

       17.     Furthermore, although some non-profit organizations and government agencies

previously received deported STFRC families at the airport, and provided them with assistance

making phone calls or purchasing bus tickets, many if not all of these resources—to my

knowledge—have been eliminated during the COVID-19 pandemic.

       18.     The COVID-19 pandemic has created new dangers for detained individuals,

which are multiplied in the removal process.          ICE’s ongoing detention of individuals in

congregate care facilities that do not allow for social distancing has spurred significant litigation.

See, e.g., Alcantara v. Archambeault, No. 3:20-cv-00756-DMS-AHG (S.D. Cal. Apr. 30, 2020);

Fraihat v. ICE, No. 5:19-cv-01546-JGB-SHK (C.D. Cal. Apr. 20, 2020); O.M.G. v. Barr, 1:20-



                                                  6
        Case 1:20-cv-01321-CRC Document 6-5 Filed 05/18/20 Page 8 of 10




cv-00786-JEB, March 30, 2020 Minute Order (D.D.C. Mar. 30, 2020); Flores v. Barr, No. CV-

85-4544-DMG (AGRx), Dkt. No. 740 (C.D. Cal. Mar. 28, 2020). The pressure of this litigation

has moved ICE to expedite removal of individuals in high volumes, even though detainees are

not fit to fly, have been denied critical medical care while detained, and may be COVID-19

positive.

       19.    Reports from Guatemala show that over one hundred individuals deported to

Guatemala since late March 2020 tested positive for COVID-19. See, e.g., Sofia Menchu, Maya

Villages in Guatemala Spurn U.S. Deportees ad Infections Spike, Reuters (May 1, 2020),

https://www.reuters.com/article/us-health-coronavirus-guatemala-deportee/maya-villages-in-

guatemala-spurn-u-s-deportees-as-infections-spike-idUSKBN22D5H3.           One       Guatemalan

government official estimated that approximately 75 percent of individuals removed to

Guatemala in one flight in March 2020 tested positive. Maria Martin, Official Alleges the U.S.

has Deported Many COVID-Positive Migrants to Guatemala, NPR (Apr. 15, 2020),

https://www.npr.org/sections/coronavirus-live-updates/2020/04/15/834999661/official-alleges-

the-u-s-has-deported-many-covid-19-positive-migrants-to-guatema.

       20.    ICE was ordered to release children detained at STFRC on March 28, 2020, April

10, 2020, and April 24, 2020. See Flores, No. CV-85-4544-DMG (AGRx), Dkt. No. 740 (C.D.

Cal. Mar. 28, 2020); Flores, CV-85-4544-DMG (AGRx), Dkt. No. 768 (C.D. Cal. Apr. 10,

2020); Flores, No. CV-85-4544-DMG (AGRx), Dkt. No. 784 (C.D. Cal. Apr. 24, 2020). ICE

was ordered to release mothers from STFRC on March 30, 2020. O.M.G., 1:20-cv-00786-JEB,

March 30, 2020 Minute Order. ICE has failed to comply with these orders as required. Instead,

ICE has attempted to hastily remove families (a process which takes significantly more time to

facilitate than release in the United States). This haste has led to new unprecedented changes to



                                               7
        Case 1:20-cv-01321-CRC Document 6-5 Filed 05/18/20 Page 9 of 10




the removal process for STFRC families. Previously, families detained at STFRC were most

commonly removed on commercial flights. Now, I have reason to believe families are being

placed on ICE Air flights, where they are forced to travel with other adult ICE deportees who are

in handcuffs.

       21.      I learned about this for the first time when I received a call from a Guatemalan

reporter on April 30, 2020, who advised me that 20 family units were removed to Guatemala on

an ICE flight with 69 adult men detainees. The reporter advised me that the flight arrived at 4:00

p.m. in the afternoon, and departed from Brownsville, Texas. Brownsville, Texas is a small town

along the U.S.-Mexico border. It is a four-and-a-half-hour drive away from Dilley, Texas. I am

unaware of any removal flights that initiated in Brownsville, Texas and carried Dilley families

prior to the COVID-19 pandemic.

       22.      Given the great proportion of ICE detainees who have contracted COVID-19

throughout the country, and the impossibility of facilitating social distancing on an airplane,

families represented by Proyecto Dilley have expressed increasing concerns regarding the

likelihood that they will be exposed to COVID-19 during the removal process. ICE’s efforts to

remove high volumes of individuals from ICE detention facilities who are intermixed with

family units from STFRC places families at heightened and unjustified risk of harm.



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the United

States of America that the foregoing is true and correct.




                                                 8
       Case 1:20-cv-01321-CRC Document 6-5 Filed 05/18/20 Page 10 of 10




Executed May 18, 2020 in Ft. Myers, Florida.




                                                   ___________________
                                                   Shalyn Fluharty




                                               9
